DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 07/08/2022 following the Non-Final Rejection of 04/11/2022. Claims 16, 30 and 32 were amended; claims 28 and 31 were cancelled; claim 33 is newly added. Claims 16-27, 29-30 and 32-33 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/08/2022, with respect to the drawing objection has been fully considered and are persuasive.  Therefore, the objection has been withdrawn.  However, upon further consideration, a new grounds of drawing objections in light of the new claim amendments.
Applicant’s arguments, see Remarks, filed 07/08/2022, with respect to claim objections have been fully considered and are persuasive.  The objections of 04/11/2022 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 07/08/2022, with respect to the rejection(s) of claim(s) 16-19, 22-24, 26, and 29-30 under 35 USC § 102 over Jensen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments made to the claims.
It is not clear that Applicant had possession of the claimed invention as now amended, see specification objection and 35 USC § 112(a) rejection below for more details.
Applicant's point on pg. 8-9 of the Remarks that “Jensen does not provide for a single-fin vortex generator device with all the recited claim limitations since the section in para. 74 of Jensen provides no further details or explanation for such a configuration” is not found persuasive by Examiner. Jensen is related to the features/aspects of the base and the para. 74 expressing a single fin arrangement would include the aspects of the vortex generator base being disclosed since it is being mentioned in relation to the moulded VG device that Jensen discloses. Paragraph 74 in context of Jensen’s disclosure would anticipate a single-fin vortex generator device with described aspects of the base. Regarding Applicant's point that “there is not description of the foot in Jensen’s disclosure. Jensen in para. 3 recites “Such vanes are usually formed with a vane being shaped as a right triangle with a trailing edge extending perpendicularly to a base or foot”; this section establishing that the term ‘foot’ and ‘base’ as like terms referencing the same component.

Applicant's arguments filed 07/08/2022, with respect to claim 32 rejected under 35 USC § 103 in view of Jensen and Sakurai have been fully considered but they are not persuasive. The rejection is maintained.
Applicant's point, on page 12 of Remarks, that ‘the Examiner proposes substituting the adhesive layer 2 of Sakurai for the adhesive tape 81 of Jensen; and that a combination of Jensen with the teachings of Sakurai is incompatible since Jensen discloses double-sided tape while Sakurai relates to a single-sided tape’ is not found persuasive by the Examiner. Examiner would like to remark that the modification of Jensen in view of Sakurai established in the Non-Final Rejection of 04/11/2022 was not a substitution as alleged by Applicant but rather modifying the adhesion material of Jensen with the concave grooves from Sakurai (“obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the adhesion material in Jensen with the concave grooves from Sakurai so as to ‘remove air through the channels formed by the grooves allowing the adhesive sheet to be applied neatly with good adhesion to the adherent’ as taught by Sakurai”). This modification would not cause issues in the same way that the substitution mentioned in Applicant’s point is directed towards. The teachings of concave groves of Sakurai being related to a single-sided tape would not preclude modifying Jensen with the teaches of concave groove from Sakurai (e.g. the adhesive materials on at least one side of the tape could be modified with the groove).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “wherein the first leading corner edge part connects the first edge part and the second edge part” from claim 16 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Currently, the instant drawings shows the first edge part 76 and the second edge part 78 being connected by a first leading corner edge part 84, a fourth edge part 82 (described as straight in para. 52 - 53) and a second leading corner edge part 88 in instant figures 4-5. This being different than simply a first leading corner edge part 84 being what connects the first edge part 76 and second edge part 78.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 07/08/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
The added material which is not supported by the original disclosure is as follows: the last two lines of newly amended claim 16 which reads “wherein the first leading corner edge part connects the first edge part and the second edge part”. This aspect not found within the instant disclosure. Figures 4-5 show the first edge part 76 and the second edge part 78 being connected by: a first leading corner edge part 84, a fourth/leading edge part 82 (described as “straight” in para. 52-53) and a second leading corner edge part 88; support for this is also provided in paragraphs 52-54 of the instant published application. This being different than what is now recited in claim 16 where the first leading corner edge part connects the first edge part and second edge part together. The support which Applicant draws from is instant fig. 5 which does not provide support for the amendments given the presence of straight or substantially straight fourth edge part 88. The only potential support Examiner found for the amendments was in para. 23 which recites “a first leading corner edge part between the first edge part and the fourth edge part or between the first edge part and the second edge part” but this would not establish concrete support for “wherein the first leading corner edge part connects the first edge part and the second edge part”; the meaning of between being different than and connects.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a structure” [of the adhesive material] in claim 32. The generic placeholder being “structure” and the functional language being “for reducing air bubble formation between the base and the wind turbine blade”. The corresponding structure in the specification being: “one or more slits or cut-outs, e.g. for reducing air bubble formation between the base/vortex generator device and the surface of the wind turbine blade” in para. 28, “adhesive material may be V-shaped, E-shaped, U-shaped or trident-shaped, e.g. for reducing air bubble formation” in para. 29 and “channel sections” in para. 56.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 16-27 and 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites the limitation “wherein the first leading corner edge part connects the first edge part and the second edge part” which fails to comply with the written description requirement. Instead of wherein the first leading corner edge part connects the first edge part and the second edge part, the instant figures 4-5 show the first edge part 76 and second edge part 78 being connected by: a first leading corner edge part 84, a fourth/leading edge part 82 (described as “straight” in para. 52-53) and a second leading corner edge part 88; support for this interpretation is also provided/supported in paragraphs 52-54 of the instant published application. The support which Applicant references in the Remarks filed 07/08/2022 points to instant fig. 5 which does not provide support for the amendments given the presence of straight or substantially straight fourth edge part 82 and the additional second leading corner edge part 88. Para. 23 of the instant published application reads “The one or more corner edge parts may comprise a first leading corner edge part between the first edge part and the fourth edge part or between the first edge part and the second edge part”; this aspect is reflected in lines 8-9 of claim 16. However, this would not be sufficient support for the new limitation of “wherein the first leading corner edge part connects the first edge part and the second edge part” since ‘between’ has a different meaning than ‘connects’.
Claims 17-27 and 29-30 are also rejected due to their respective dependencies upon claim 16.

Claim 22 recites the limitation “where the base has a straight fourth edge part” which fails to written description requirement in light of the limitations recited in claim 16, from which claim 22 depends upon. The instant specification fails to present an embodiment having ‘a straight fourth edge part’ present as well as “wherein the first leading corner edge part connects the first edge part and the second edge part”. The fourth edge part is described in the specification as being part of the leading edge.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-19, 22-24, 26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0257977, herein referenced as Jensen, in view of 8746053, herein referenced as Brake.
Regarding Claim 16, Jensen recites a vortex generator device (70 fig. 4) for a wind turbine blade (10 fig. 2), the vortex generator device comprising:
a base (base 71 fig. 4; “vane being shaped as a right triangle with a trailing edge extending perpendicularly to a base or foot” para. 3) with an inner side (inner side 72 fig. 5) and an outer side (see outer side 73 fig. 4); and
a first fin protruding from the outer side (see vanes protruding from 71 fig. 4) and extending along a first fin axis (see fig. 4),
wherein the vortex generator device (70 fig. 4) is a single-fin vortex generator device (“The moulded VG device may for instance instead […] be formed with only a single vane arranged on a foot” para. 74; para. 3 recites “Such vanes are usually formed with a vane being shaped as a right triangle with a trailing edge extending perpendicularly to a base or foot” establishing foot and base as analogous words), and the base (71 fig. 4) has a first edge part (first end 75 fig. 4) and a second edge part (second end 76 fig. 4), the first edge part and the second edge part being straight (edges of 75 and 76 shown to be straight in fig. 4), the first edge part and the second edge part forming a primary angle in the range from 5° to 60° (“the first end 75 and the second end 76 are oriented so that they form a mutual tapering angle of approximately 38 degrees” para. 66), and the base (70 fig. 4) having a first leading corner edge part (see corners of leading edge side 78; said corners shown to be between 75 and 76 along the perimeter of the base 70 fig. 4) between the first edge part (75 fig. 4) and the second edge part (76 fig. 4), the first leading corner edge part being curved (the corners of leading edge side 78 is shown to have a curvature in fig. 4 and fig. 5; fig. 5 showing a better view).
However, Jensen fails to anticipate wherein the first leading corner edge part connects the first edge part and the second edge part.
Jensen and Brake are analogous art in that both relate to the field of endeavor of wind turbine blades.
Brake teaches of a vortex generator 150 wherein the first leading corner edge part (see rounded leading corner edge part of base plate 170 fig. 6) connects the first edge part and the second edge part (the rounded leading edge part of base plate 170 shown to connect together the two side edge parts in fig. 6). This disclosure from Brake establishes that a vortex generator with a leading corner edge part that connects a first edge part and a second edge part was known in the art before the effective filing date of invention.
Since Brake establishes that a vortex generator with a leading corner edge part that connects a first edge part and a second edge part was known in the art before the effective filing date of invention, it would have been obvious matter of simple substitution to one of ordinary skill in the art to have substituted the generally straight leading edge part of Jensen for the rounded leading corner edge part from Brake with the predictable result of a functional leading edge part for the base. One of ordinary skill would be motivated to make this substitution since a leading edge with a rounded profile would be relatively more streamline than a leading edge with a straight profile. See MPEP 2143 subsection B “Simple substitution of one known element for another to obtain predictable results”.   

Regarding Claim 17, the combination of Jensen and Brake comprises the vortex generator device according to claim 16, wherein the base has a third edge part (trailing edge side 77 fig. 4 of Jensen) forming a first secondary angle with the first edge part (75 fig. 4 of Jensen), wherein the first secondary angle is in the range from 45° to 120° (since the angle between edge 75 and edge 76 of Jensen is 38 degrees, this would make the angle between edge 75 and edge 77 be 71 degrees based upon the geometric rules for isosceles triangles; i.e. 180 degrees = 2x + 38; x being the value of the angle).

Regarding Claim 18, the combination of Jensen and Brake comprises the vortex generator device according to claim 17, wherein the third edge (77 fig. 4 of Jensen) part forms a second secondary angle with the second edge part (76 fig. 4 of Jensen), wherein the second secondary angle is in the range from 45° to 120° (since the angle between edge 75 and edge 76 of Jensen is 38 degrees, this would make the angle between edge 76 and edge 77 be 71 degrees based upon the geometric rules for isosceles triangles; i.e. 180 degrees = 2x + 38; x being the value of the angle).

	Regarding Claim 19, the combination of Jensen and Brake comprises the vortex generator device according to claim 16, wherein the inner side of the base is concave (“the base 71 is curved so that the inner side 72 of the base 71 is concave between the first side 77 and the second side 78 of the base 71 and has a curvature radius R” para. 69 of Jensen).

Regarding Claim 22, the combination of Jensen and Brake comprises the vortex generator device according to claim 16, wherein the base has a straight fourth edge part (the bottom of the leading edge part in the combination of Jensen and Brake above would extend in a straight relative to the longitudinal direction along its interface with the wind turbine blade).

Regarding Claim 23, the combination of Jensen and Brake comprises the vortex generator device according to claim 16, wherein a fin length of the first fin is at least 0.5 times the length of the base in the direction of the first fin axis (the length of the vane 79 is shown to be at least 0.5 times the length of the base in fig. 6 of Jensen).

Regarding Claim 24, the combination of Jensen and Brake comprises the vortex generator device according to claim 16, wherein the vortex generator device comprises an adhesive material (adhesive strip 81 fig. 6 of Jensen) on the inner side of the base (see inner side 72 of 70 in fig. 6 of Jensen), the adhesive material comprising an adhesive tape (“an adhesive film or strip, such a double adhesive tape or strip, is arranged within the recess of the inner side” para. 21 of Jensen), which is covered by a peel-off layer (“the adhesive film or strip is covered by a peel-off layer” para. 22 of Jensen).

Regarding Claim 26, the combination of Jensen and Brake comprises the vortex generator device according to claim 24, wherein the adhesive material is V-shaped, E-shaped, U-shaped or trident-shaped (the recess 74 of Jensen in which adhesive material 81 is disposed in has a V-shaped form, since the adhesive would take up this space it would also be V-shaped).

Regarding Claim 29, the combination of Jensen and Brake teaches a wind turbine blade (10 fig. 2 of Jensen) comprising a plurality of vortex generator devices according to claim 16 (see rejection of claim 16 above), wherein the plurality of vortex generator devices (see plurality of vortex generator devices 70 in fig. 12 of Jensen) is mounted on a surface of the wind turbine blade (10’ fig. 12 of Jensen).

Regarding Claim 30, the combination of Jensen and Brake comprises the vortex generator device according to claim 24, wherein the adhesive tape comprises double-sided tape (“an adhesive film or strip, such a double adhesive tape or strip, is arranged within the recess of the inner side” para. 21 of Jensen).

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jensen and Brake, applied above in claim 16, in view of US 9759186, herein referenced as Grabau.
Regarding Claim 20, the combination of Jensen and Brake comprises the vortex generator device according to claim 16, but fails to teach wherein a first primary fin angle between the first edge part and the first fin axis is in the range from 5° to 30°. While Jensen, as modified by Brake, teaches of a single fin arrangement as opposed to a paired fin/vane arrangement, no details as to how this arrangement would look are given. 
However, single fin vortex generators for wind turbine blades are common/known in the art and are known to be symmetrically provided on to the base. Grabau shows a single fin bisecting the base in fig. 4 such that “the base is symmetrical on both sides of the fin 13” as described in col. 8 line 56 of Grabau. Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the combination of Jensen and Brake to have a single fin arrangement which is symmetrical on the base as disclosed by Grabau. Additionally, a symmetrical orientation of the base relative to the fin would provide an arrangement which is known to be suitable for fin mounting. Prior art DE102011122140A1 and KR101566525B1 also discloses such a symmetrical arrangement of a fin.
In the combination of Jensen in view of Brake as modified with Grabau, the angle between a first fin axis and the first edge part 75 would be 19 degrees since the first fin axis would be split equally between first edge part 75 and second edge part 76 meaning it would be half the value of the angle between the first edge part 75 and the second edge part 76 (38 degrees as disclosed by Jensen).

Regarding Claim 21, the combination of Jensen and Brake comprises the vortex generator device according to claim 16, but fails to teach wherein a first secondary fin angle between the second edge part and the first fin axis is in the range from 5° to 30°. While Jensen teaches of a single fin arrangement as opposed to a paired fin/vane arrangement, no details as to how this arrangement would look are given. 
However, single fin vortex generators for wind turbine blades are common/known in the art and are known to be symmetrically provided on to the base. Grabau shows a single fin bisection the base in fig. 4 such that “the base is symmetrical on both sides of the fin 13” as described in col. 8 line 56 of Grabau. Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the combination of Jensen and Brake to have a single fin arrangement which is symmetrical on the base as disclosed by Grabau. Additionally, a symmetrical orientation of the base relative to the fin would provide an arrangement which is known to be suitable for fin mounting. Prior art DE102011122140A1 and KR101566525B1 also discloses such a symmetrical arrangement of a fin.
In the combination of Jensen and Brake as modified with Grabau, the angle between a first fin axis and the second edge part 76 would be 19 degrees since the first fin axis would be split evenly between first edge part 75 and second edge part 76 meaning it would be half the value of the angle between the first edge part 75 and the second edge part 76 (38 degrees as disclosed by Jensen).

Claims 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jensen and Brake, as applied above in claim 24, in further view of US 2004/0224129, herein referenced as Sakurai.
Regarding Claim 25, the combination of Jensen and Brake comprises the vortex generator device according to claim 24, but fails to teach wherein the adhesive material has one or more slits for reducing air bubble formation between the base and the wind turbine blade.
Sakurai is considered analogous art since it is reasonably pertinent to the problem faced by the inventor, i.e. the formation of air bubbles between two components being adhesively bonded together.
Sakurai teaches of wherein the adhesion material (adhesion layer 2 fig. 4) has one or more slits (see concave grooves 3 in fig. 4; the grooves being analogous to slits) for reducing air bubble formation between [when bonded] (“Since each of the tapered concave grooves opens at the end edge of the substrate to constitute an air flow channel and air is removed through the channel at the time of application, air bubbles are not formed and the adhesive sheet can be applied neatly with good adhesion to the adherent” para. 27).
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the adhesion material in the combination of Jensen and Brake with the concave grooves from Sakurai so as to ‘remove air through the channels formed by the grooves allowing the adhesive sheet to be applied neatly with good adhesion to the adherent’ as taught by Sakurai.

Regarding Claim 27, the combination of Jensen and Brake comprises the vortex generator device according to claim 24, but fails to teach wherein the adhesive material comprises a first part and a second part, wherein the first part and the second part are separated by a channel.
Sakurai is considered analogous art since it is reasonably pertinent to the problem faced by the inventor, i.e. the formation of air bubbles between two components being adhesively bonded together.
Sakurai teaches of wherein the adhesion material (adhesion layer 2 fig. 4) comprises a first part and a second part (see a left part and a right part of the adhesive material 2 divided by a given concave groove 3 in fig. 4), wherein the first part and the second part are separated by a channel (see grooves 3 in fig. 4; grooves being analogous to channels). Sakurai also discloses that “since each of the tapered concave grooves opens at the end edge of the substrate to constitute an air flow channel and air is removed through the channel at the time of application, air bubbles are not formed and the adhesive sheet can be applied neatly with good adhesion to the adherent” in para. 27.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the adhesion material in the combination of Jensen and Brake with the concave grooves from Sakurai so as to ‘remove air through the channels formed by the grooves allowing the adhesive sheet to be applied neatly with good adhesion to the adherent’ as taught by Sakurai.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of US 2004/0224129, herein referenced as Sakurai.
Regarding Claim 32, Jensen recites a vortex generator device (70 fig. 4) for a wind turbine blade (10 fig. 2), the vortex generator device comprising:
a base (base 71 fig. 4; “vane being shaped as a right triangle with a trailing edge extending perpendicularly to a base or foot” para. 3) with an inner side (see inner side fig. 5) and an outer side (see outer side 73 fig. 4);
at least one fin (see vanes 79 and 80 in fig. 4; additionally, “The moulded VG device may for instance instead be formed as a strip comprising a plurality of VG vane pairs, or be formed with only a single vane arranged on a foot” in para. 74) protruding from the outer side of the base (outer side 73 of base 71 fig. 4); and
an adhesive material (81 fig. 6) on the inner side (72 fig. 6) of the base (71 fig. 6), the adhesive material comprising an adhesive tape (“an adhesive film or strip, such a double adhesive tape or strip, is arranged within the recess of the inner side” para. 21),
However, Jensen fails to anticipate wherein the adhesive material has a structure for reducing air bubble formation between the base and the wind turbine blade.
	Jensen is considered analogous art since it relates to the field of endeavor of wind turbine blades. Sakurai is considered analogous art since it is reasonably pertinent to the problem faced by the inventor, i.e. the formation of air bubbles between two components being adhesively bonded together.
Sakurai teaches of wherein the adhesion material (adhesion layer 2 fig. 4) has a structure (see concave grooves 3 fig. 4) for reducing air bubble formation between [when bonded] (“Since each of the tapered concave grooves opens at the end edge of the substrate to constitute an air flow channel and air is removed through the channel at the time of application, air bubbles are not formed and the adhesive sheet can be applied neatly with good adhesion to the adherent” para. 27).
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the adhesion material in Jensen with the concave grooves from Sakurai so as to ‘remove air through the channels formed by the grooves allowing the adhesive sheet to be applied neatly with good adhesion to the adherent’ as taught by Sakurai.

Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of US 2008/0121337, herein referenced as Schuster.
Regarding Claim 32, Jensen recites a vortex generator device (70 fig. 4) for a wind turbine blade (10 fig. 2), the vortex generator device comprising:
a base (base 71 fig. 4; “vane being shaped as a right triangle with a trailing edge extending perpendicularly to a base or foot” para. 3) with an inner side (see inner side fig. 5) and an outer side (see outer side 73 fig. 4);
at least one fin (see vanes 79 and 80 in fig. 4; additionally, “The moulded VG device may for instance instead be formed as a strip comprising a plurality of VG vane pairs, or be formed with only a single vane arranged on a foot” in para. 74) protruding from the outer side of the base (outer side 73 of base 71 fig. 4); and
an adhesive material (81 fig. 6) on the inner side (72 fig. 6) of the base (71 fig. 6), the adhesive material comprising an adhesive tape (“an adhesive film or strip, such a double adhesive tape or strip, is arranged within the recess of the inner side” para. 21),
However, Jensen fails to anticipate wherein the adhesive material has a structure for reducing air bubble formation between the base and the wind turbine blade.
	Jensen is considered analogous art since it relates to the field of endeavor of wind turbine blades. Schuster is considered analogous art since it is reasonably pertinent to the problem faced by the inventor, i.e. the formation of air bubbles (“passage of air allowed therethrough prevents any air inclusions and bubble formations” para. 13).
Schuster teaches of wherein the double-sided adhesive tape (see fig. 3 with an insulation support 3 with a first adhesive film 2 and a second adhesive film 2a on opposite sides of the insulation support 3) has a structure (“openings, preferably in the form of slits and holes, in which instance both the insulation support and film would be provided with corresponding openings for the passage of air. This ensures an optimum passage of air” para. 13; the insulation support 3 and adhesive film 2 having corresponding openings would results in a structure extends from one side of the structure to the other) for reducing air bubble formation (“The passage of air allowed therethrough prevents any air inclusions and bubble formations” para. 13).
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the double-sided tape of Jensen such that the support material and adhesive film have corresponding openings as disclosed by Schuster, to obtain the benefit of ‘ensuring optimum passage of air allowed therethrough preventing any air inclusions and bubble formations’ as taught by Schuster. The double-sided tape in the invention of Jensen as modified above with Schuster would reduce/prevent bubble formations for the adhesive bond between the base and the wind turbine blade.

Regarding Claim 33, combination of Jensen and Schuster comprises the vortex generator device according to claim 32, wherein the structure for reducing air bubble formation between the base and the wind turbine blade comprises one or more slits formed through the double-sided adhesive tape (“openings, preferably in the form of slits and holes, in which instance both the insulation support and film would be provided with corresponding openings for the passage of air.” para. 13 of Schuster, as used to modify Jensen above; since the both the insulation support and film would be provided with corresponding openings/slits, they would be formed through the double-sided adhesive material).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7927442 – US patent grant of prior art Schuster cited above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745